Ryland, J.j
delivered the opinion of the court.
The defendant, Richard Wall, was indicted by the grand jury of Stoddard county at the September term of the circuit court, 1850, for practicing law for a livelihood, without first having obtained a license therefor, under the statute passed in February, 1847, entitled an “act t.o sustain the credit of the State.”
The defendants appeared a¿id moved the court to quash the indictment; which motion was sustained, and the circuit attorney excepted to the opinion of the court, but filed no bill of exceptions, and afterwards brings the case to this court by appeal.
That indictments may be sometimes quashed for causes not appearing on their face, see 2 Gallison’s Reports; 364; 1 Chitty’s Criminal Law, p. 319, (in note;) State vs. Cain & Price, 1 Hawk’s Reports, 352. It is proper that the action of the court and the grounds thereof be made part of the record by bill of exceptions.
It does not follow that every motion made in a cause becomes part of the record, because the clerk in copying the proceedings should insert such motions: See United States vs. Gamble & Bates, 10 Mo. R., 457.
There being no bill of exceptions in this case, we will not disturb the judgment of the court below. My brother judges concurring herein, the judgment is affirmed.